Stolz, Judge.
In the absence of fraud, an award of the Workmen’s Compensation Board will not be disturbed where there is any competent evidence to support it. Pearce v. Pacific Employers Ins. Group, 131 Ga. App. 792 and cits.
Submitted May 7, 1974
Decided May 23, 1974.
Dunaway & Perry, Marson G. Dunaway, Jr., for appellant.
Henry A. Stewart, Sr., for appellee.
The present award of less compensation and medical expenses than the claimant contends would be authorized, is supported by evidence that the type of injury the claimant sustained is generally disabling for a maximum of only approximately two weeks; that the claimant’s not resuming his job at the end of the two-week period was caused by either his own failure to return to work, his inability to work because of pre-existing injuries not related to the nasal injury which is the subject of this claim, or the employer’s refusal to permit him to return to work on account of matters unconnected with his work-related injury; and that the balance of the medical expenses contended to be recoverable were not incurred as a result of the presently claimed injury.
Therefore, the superior court did not err in its judgment affirming the board’s award.

Judgment affirmed.


Eberhardt, P. J., and Deen, J., concur.